McCLENDON, J., concurring. It Generally, in the context of defamation, prescription begins to run from the date of the publication of the allegedly defamatory, remarks. Alexander v. Times-Picayune L.L.C., 16-1134 (La.App. 4 Cir. 5/31/17), 221 So.3d 198, 203. The purported defamatory tweet was first published on social media November 15, 2011. Plaintiffs did not file the underlying action until November 19, 2012, more than a year later. Accordingly, any claim arising from the tweet is prescribed. Additionally, plaintiffs presented no evidence to show that the disciplinary letters received on November 20, 2011 were published. Even so, plaintiffs have not briefed that issue on appeal nor have they briefed their alleged invasion of privacy claim. Accordingly, those issues have been abandoned. See Uniform Rules of Louisiana Courts of Appeal, Rule 2-12.4(B)(4). Considering the above, I concur in the result.